DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/23/2019. It is noted, however, that applicant has not filed a certified copy of the CN201911400474.4 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 3, please clarify that the recitation of “a timbre control device” in line 2 is the same timbre control device as recited in preceding claim 1. 
Claim 3 further recites the limitations "the first group", “the second group”, “the third group”, “the fourth group”, “the fifth group”, “the sixth group”, “the seventh group” and “the eight group” in lines 3-11.  There is insufficient antecedent basis for these limitations in the claim, given there is no previous mention of the specific numbered groups, only the recitation of a plurality of groups.
With regards to claim 4, please clarify what is intended by the recitation “to invoke timbre information corresponding control and any matching and superposition control” in lines 7-8. The limitation as currently presented is indefinite.
Claim 4 further recites the limitations "the current timbre group", “the mute”, “the ensemble of the timbre”, “the solo” and “the volume” in lines 9-12.  There is insufficient antecedent basis for these limitations in the claim, given said elements have not been previously presented.
With regards to claim 6, the last line is indefinite. Please clarify what is intended by the recitation “other function tone pitch parameters”.
With regards to claim 7, please clarify that the recitation of “a key assembly” in line 2 is the same key assembly as recited in preceding claim 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chinese publication to Huang et al. (CN 107293279 A).
In terms of claim 1, Huang et al. teaches an instrument comprising an instrument body, and a key assembly, a matrix circuit, a main board, a function control device and a timbre control device arranged on the instrument body; wherein the key assembly is electrically connected with the matrix circuit; the matrix circuit is electrically connected with the main board; the main board is electrically connected with the function control device; the main board comprises an electrically connected timbre device packaged with a plurality of western musical instrument timbres and a plurality of national opera timbres; and the timbre control device is electrically connected with the main board to control the timbre device (see Figures 1-4, reference numbers 1-21, and English translation provided by the Examiner).



Allowable Subject Matter

Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3, 4, 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
No references could be found, which teach or fairly suggest, alone or in combination all the elements as recited in the depend claims. For example, no references could be found which disclose a module device comprising a chip module, a key scanning chip module, an audio power amplification chip module, a Bluetooth chip module, a MIDI module, an LED driving module, a functional IO module, etc. Some prior art teaches modules comprising one or more of said claimed elements, but none that disclose all of said elements in one module. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        08/25/2022